Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 and 7.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a circumferentially continuous weld” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite due to the fact that it is unclear what element is being referred to by the term “it” in line 3.
	Claim 8 is indefinite due to the fact that it is unclear what is being claimed by the phrase “and is provided at a second and opposite end of terminal end”. 
	
Claim 9 recites the limitation "the process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (8,123,303). Figure 7 of Nakamura et al shows a wheel having all of the features as set forth in the above claims.
	Per claim 1, Nakamura et al shows a wheel 71 having a rim 2 with a substantially cylindrically extended central body part, and an internal shoulder profile 12 (Figure 1) at a first end that receives the internal edge of a tire. The second and opposing end of the rim 2 body includes a terminal end 13a. A wheel disc 73 includes a hub portion for mounting on an axle, a perimetric front flange 75 and a connecting portion 22 therebetween. The front flange 75 includes an annular seat 750 in which the terminal end 13a of the rim 2 is accommodated at least partially to form an external shoulder profile. 
	Per claim 2, the terminal end 13a of the rim 2 is welded to the front flange 75 of the disc 73 at the seat 750.

	Per claim 5, both the rim 2 and the disc 73 are provided as single monolithic steel pieces, respectively. 
	Per claim 8, the wheel 71 is formed by the method set forth therein (i.e. the terminal end 13a of the rim 2 is welded 8 to the internal seat 750 of the front flange 75 of the disc 73. 
	Per claim 9, Nakamura et al discloses that the weld 8 may be formed by arc welding, which at least one form of arc welding (i.e. TIG) is capable of forming a weld without weld material.

Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al (7,509,739). Figures 1-3 of Okita et al shows a wheel having all of the features as set forth in the above claims.
	Per claim 1, Okita et al shows a wheel 1 having a rim 3 with a substantially cylindrically extended central body part (collectively 4-5 and 7), and an internal shoulder profile 10 at a first end that receives the internal edge of a tire. The second and opposing end of the rim body includes a terminal end 11. A wheel disc 2 includes a hub portion 20 for mounting on an axle, a perimetric front flange 24 and a connecting portion 22-23 therebetween. The front flange 24 includes an annular seat 25 in which the terminal end 11 of the rim is accommodated at least partially to form an external shoulder profile. 

	Regarding claims 3-4, the type of welding method used (i.e. a weld without weld material in claim 3 and a laser weld in claim 4) are method/process limitations in a product claim, and thus receive no patentable weight (see MPEP 2113). 
	Per claim 5, both the rim 3 and the disc 2 are provided as single monolithic steel pieces, respectively. 
	Per claim 7, the connecting portion 22-23 includes a plurality of spokes (the cross section of portion 23 clearly showing a through puncture, which would inherently yield radially extending spokes between adjacent punctures). 
	Per claim 8, the wheel 71 is formed by the method set forth therein (i.e. the terminal end 13a of the rim 3 is welded 12 to the internal seat 25 of the front flange 24 of the disc 2. 
	Per claim 10, the internal annular seat 11 is formed by a chip-forming machining process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.
	Regarding claim 6, Nakamura et al does not disclose the specific type of steel used to form the rim and disc. However, it is well known in the art that the rim and disc portions of a wheel may be formed by different materials (be it differing types of metal, or differing types of the same metal), dependent upon the desired chemical and physical characteristics of the wheel and the individual portions of the wheel (i.e. rim and disc). Therefore, it would have been obvious to one of ordinary skill in the art to form the rim and disc of Nakamura et al from any type, grade, or alloy of steel, dependent upon availability, cost, and the desired chemical and physical characteristics of the wheel to not fail during use.
	Regarding claim 7, Nakamura et al does not show the disc including a plurality of spokes. However, spokes are a well-known feature used in disc wheels. Therefore, it would have been obvious to one of ordinary skill in the art to form the disc of Nakamura et al with spokes for the purpose of reducing the weight of the wheel and allowing ventilation for brake components. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. Okita et al does not disclose the specific type of steel used to form the rim and disc. However, it is well known in the art that the rim and disc portions of a wheel may be formed by different materials (be it differing types of metal, or differing types of the same metal), dependent upon the desired chemical and physical characteristics of the wheel and the individual portions of the wheel (i.e. rim and disc). Therefore, it would have been obvious to one of ordinary skill in the art to form the rim and disc of Nakamura et al from any type, grade, or alloy of steel, dependent upon availability, cost, and the desired chemical and physical characteristics of the wheel to not fail during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheels having the rim welded to the disc.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617